Citation Nr: 0627510	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left hand, wrist and arm.

2.  Entitlement to an increased rating for amputation of the 
distal phalange of the left index finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that a 
previously-denied claim of service connection for arthritis 
of the left hand, wrist and arm had not been reopened.  In 
that decision, the RO also denied a claim for an increased 
rating for service-connected amputation of the distal 
phalange of the left index finger.  The veteran's claims 
folder was subsequently transferred to the Louisville, 
Kentucky, RO. 

The issue of entitlement to service connection for arthritis 
of the left hand, wrist and arm is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in December 1997, the RO denied 
the veteran's claim for service connection for arthritis of 
the left hand, wrist and arm.  The veteran was notified of 
that decision, but did not perfect an appeal thereof.

2.  Evidence associated with the veteran's claims file 
subsequent to December 1997 raises a reasonable possibility 
of substantiating his claim for service connection for 
arthritis of the left hand, wrist and arm.

3.  The left index finger is amputated at the distal 
phalange.




CONCLUSIONS OF LAW

1.  The RO's December 1997 rating decision, wherein service 
connection for arthritis of the left hand, wrist and arm was 
denied, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).

2.  The evidence received since the RO's December 1997 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for arthritis of the 
left hand, wrist and arm.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for amputation of the distal phalange of the left index 
finger are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5153 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   The veteran was apprised of 
this information by means of a letter from the RO.

With regard to the veteran's request to reopen his claim for 
service connection for schizophrenia, the Board notes that an 
October 2005 letter from the RO advised the veteran of the 
criteria by which claims are reopened.  Any further analysis 
as to the sufficiency of the RO's letter is, however, 
irrelevant, in view of the favorable determination herein 
reopening the claim, and the additional VCAA notice 
development required accordingly.  

With regard to the veteran's claim for an increased rating 
for his left index finger amputation, the Board notes that 
VCAA letters were sent to the veteran in December 2002 and in 
October 2005.  The December 2002 letter was sent to him prior 
to initial adjudication of this claim, and there is therefore 
no prejudicial timing defect under Pelegrini.  There is no 
indication that the veteran has not been properly apprised of 
the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

Duty to assist

In the instant case, further inquiry into whether VA has 
satisfied its duty to assist under the VCAA, with reference 
to the veteran's request to reopen his claim for service 
connection for arthritis of the left hand, wrist and arm, 
need not be made, in view of the decision rendered herein and 
the further development requested below.  

With reference to the veteran's claim for an increased rating 
for amputation of the left index finger at the distal 
phalange, the Board notes that post-service private medical 
records and the reports of VA examinations have been 
associated with his claims folder.  He was offered, and 
declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further probative evidence not already of record 
that could be obtained, or that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  There is no indication in the file that there are 
additional available and relevant records that have not yet 
been secured.

As for both claims, the Board has reviewed all the evidence 
in the claims folder, with an emphasis on the medical 
evidence.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the evidence of record.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, in support of the 
claim.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the left hand, wrist and arm

Legal criteria and analysis

The veteran's claim for service connection for arthritis of 
the left hand, wrist and arm was first denied by the RO in 
December 1997, a decision from which the veteran did not 
perfect an appeal.  Under 38 U.S.C.A. § 7105, an unappealed 
RO decision is final, and may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once the 
RO renders a decision on a particular claim, and the veteran 
does not perfect an appeal of that claim, the claim cannot be 
reopened or adjudicated by VA absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The veteran submitted 
his request to reopen his claim subsequent to August 29, 
2001; the regulation that has been in effect as of that date 
stipulates that new evidence means evidence not previously 
submitted to agency decisionmakers, while material evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (in effect as of August 29, 2001).  VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence of record in December 1997, when the RO denied 
the veteran's claim, included the report of an August 1997 
private orthopedic examination of the left hand indicating a 
diagnosis of arthralgia without x-ray evidence of arthritis.  
The RO denied the veteran's claim on the basis that there was 
no evidence that the claimed condition (arthritis) existed.  
The veteran was notified of that decision, but did not 
perfect an appeal within the appropriate period of time for 
such action.

As noted above, the RO's decisions are final, and can be 
reopened only upon the receipt by VA of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1100 (2005).

The evidence associated with the veteran's claims file since 
December 1997 includes VA medical records, to include an 
October 2002 list of disabilities, among which was 
osteoarthritis of multiple sites, and the report of an x-ray 
of the left wrist conducted in January 2003 in conjunction 
with a VA examination and indicating an impression of minimal 
degenerative change.

This evidence is new, in that it presents information - that 
there is arthritis of the left wrist - that had not 
previously been known.  As such, it is material, in that it 
relates to an unsubstantiated fact (the current manifestation 
of the claimed disability) that is necessary to establish the 
claim, and serves to reopen his claim.  

In view of the above, the Board finds that the veteran's 
claim for service connection for a disability characterized 
as arthritis of the left hand, wrist and arm has been 
reopened.  To that extent, and to that extent only, his 
appeal is granted.

Entitlement to an increased rating for amputation of the 
distal phalange of the left index finger, currently evaluated 
as 10 percent disabling

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of amputation of an index finger is ascertained 
by the application of the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5153 (2005).  Under these criteria, 
the current 10 percent rating contemplates amputation of 
either index finger through the middle phalanx or at the 
distal joint.  A higher (20 percent) rating is appropriate 
for amputation of either index finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  This rating is also assigned for amputation of the 
index finger on the minor hand when there is amputation with 
metacarpal resection (more than one-half the bone lost), with 
a 30 percent rating assignable for metacarpal resection of 
the index finger of the major hand.

The veteran has been service connected only for amputation of 
the left index finger at the distal phalange.  
Notwithstanding that fact, the Board also notes that the 
report of a January 2003 VA examination indicates a diagnosis 
of loss of the left index finger distal phalanx.  Under the 
criteria set forth above, this level of impairment is 10 
percent disabling.  The evidence does not demonstrate that 
the left index finger was amputated at the proximal 
interphalangeal joint, or proximal thereto; a 20 percent 
rating cannot be assigned.  

The Board notes that the January 2003 VA examination report 
reflects complaints by the veteran of pain at the base of his 
left thumb and left index finger.  Such complaints, which 
reflect left hand disability, are part of a separate claim 
for service connection for left hand disability, 
characterized at this time as arthritis of the left hand, 
wrist and arm, and which is the subject of the decision above 
and the remand set forth below.

Finally, the Board notes that review of musculoskeletal 
disabilities includes consideration of functional impairment 
resulting therefrom; see 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005), and Deluca v. Brown, 8 Vet. App. 202 (1991).  In the 
instant case, however, the current 10 percent rating is the 
maximum that can be awarded for the veteran's disability, 
characterized as amputation of the index finger at the distal 
phalange, and further inquiry into any functional impairment 
resulting therefrom need not be made.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for amputation of the 
left index finger at the distal phalange.  His claim, 
accordingly, fails.


ORDER

New and material evidence has been received, and the 
veteran's appeal to reopen the claim for service connection 
for arthritis of the left hand, wrist and arm is granted, to 
that extent.

An evaluation in excess of 10 percent for amputation of the 
distal phalange of the left index finger is denied.


REMAND

As indicated above, the Board has determined that the 
veteran's claim of entitlement to service connection for 
arthritis of the left hand, wrist and arm has been reopened.  
It is now incumbent upon the RO to consider the reopened 
claim, de novo, prior to appellate consideration.

Additionally, the Board notes that the veteran has alleged 
that arthritis of the left hand, wrist and arm is the product 
of his service-connected amputation of the left index finger 
at the distal phalanx.  The Board finds this matter to be 
inextricably intertwined with the issue on appeal.  This 
matter has not been considered by the RO, nor has the veteran 
been accorded a VA orthopedic examination wherein it was 
addressed.  The Board finds that the report of such an 
examination would be helpful in determining whether service 
connection, to include on a secondary basis, under 38 C.F.R. 
§ 3.310(a), can be granted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA letter that 
pertains to the veteran's claim of 
entitlement to service connection for 
arthritis of the left hand, wrist and arm, 
to include as secondary to service-
connected disability.

2.  The veteran should be accorded a VA 
orthopedic examination to determine 
whether arthritis of the left hand, wrist 
and/or arm is currently manifested and, if 
so, whether such arthritis is 
etiologically or causally related to 
service or the veteran's service-connected 
amputation of the left index finger at the 
distal joint.  All findings, and the 
reasons therefor, are to be set forth on 
the examination report.  The veteran's 
claims file is to be furnished to the 
examiner, for his or her review and 
referral, prior to this examination.  The 
examiner is to indicate on the examination 
report that review of the claims file was 
accomplished prior to the examination.

3.  Thereafter, the RO should review the 
veteran's claim and determine whether 
service connection for arthritis of the 
left hand, wrist and/or arm can now be 
granted, as either due to service or on a 
secondary service-connection basis.  The 
RO's review is to be based on the complete 
evidentiary record, to include but not 
limited to the evidence of record in 
December 1997, along with evidence 
associated with the file since that date.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time within 
which to respond thereto.  The case should 
then be returned to the Board for further 
appellate review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


